/4>50-/¥
                                   ELECTRONIC RECORD




COA#       02-13-00219-CR                         OFFENSE:        19.02


           Eugene D. Esters v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    Criminal District Court No. 3


DATE: 10/30/14                      Publish: NO   TC CASE #:      1263515D




                         IN THE COURT OF CRIMINAL APPEALS


          Eugene D. Esters v. The State of
STYLE:    Texas

         APPBlLANT^S,                 Petition
                                                       CCA#:
                                                                    toS* -If
                                                       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _     Q^\l%sL'?oi?                               SIGNED:                           PC:_

JUDGE:         ^A     4*A-^fa>T~                       PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD